Citation Nr: 1313821	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  11-18 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the appellant submitted a timely notice of disagreement with a September 2, 2009, rating decision.

2.  Whether the appellant has submitted new and material evidence to reopen claims for service connection for bladder problems, bowel problems, a tumor on the spine, pressure sores, and a paralyzing spinal injury. 

3.  Entitlement to service connection for bladder problems, bowel problems, a tumor on the spine, pressure sores, and a paralyzing spinal injury on a de novo basis. 


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Esq.



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The appellant had service with the Army Reserve from April 1958 to April 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appellant offered testimony at an April 2013 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is in the electronic record (Virtual VA).  

The Board has reviewed the Virtual VA records prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant was notified of the rating decision that denied entitlement to service connection for bladder problems, bowel problems, a tumor on the spine, pressure sores, and a paralyzing spinal injury on September 4, 2009; the notice included the Veteran's appellate rights.  

2.  The appellant's notice of disagreement with the September 2009 rating decision was date stamped as received more than one year later on September 17, 2010, and new and material evidence was not received within one year of the September 2009 rating decision.

3.  The evidence received since September 2009 includes information that was not previously considered by the decision makers, and which addresses the reason for the previous denial. 

4.  The appellant was not proceeding directly to duty at the time of his April 20, 1958, automobile accident and injury, and was not on travel status-training duty.  


CONCLUSIONS OF LAW

1.  The appellant's notice of disagreement with the September 2009 rating decision was not timely received; the rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105(a), 20.200, 20.201, 20.302(a) (2012). 

2.  New and material evidence has been received to reopen the appellant's claims for service connection for bladder problems, bowel problems, a tumor on the spine, pressure sores, and a paralyzing spinal injury.  38 C.F.R. §§ 3.6(e), 3.156(a) (2012). 

3.  Bladder problems, bowel problems, a tumor on the spine, pressure sores, and a paralyzing spinal injury were not incurred by the appellant due to active service.  38 U.S.C.A. § 106(e) (West 2002 & Supp. 2012); 38 C.F.R. § 3.6(e) (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2012).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the appellant was provided with a letter in September 2010 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  Additional information pertaining to the reopening of previously denied claims and new and material evidence was also included in this letter, although any deficiencies in this regard are harmless as the Board will reopen the appellant's claim.  See Kent v. Nicholson, 20 Vet. App. 1, (2006).  
Moreover, although the notice followed the initial adjudication, the timing deficiency has been cured here; indeed, the issues were readjudicated by the RO in March 2012.  In sum, then, the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The appellant's personnel records have been obtained, and the National Personnel Records Center (NPRC) has been contacted on at least two previous occasions in regards to the appellant's contentions.  The appellant has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  The appellant has not identified any outstanding evidence in this appeal, and there is no indication that there is any relevant evidence outstanding in these claims.

Regarding the timeliness issue, the Board finds that the outcome of the present appeal is based upon application of the law to the known facts.  The United States Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of VCAA are not applicable in cases which are decided as a matter of law, and not the underlying facts, or development of facts.  Manning v. Principi, 16 Vet. App. 534, 542- 43 (2002); See also Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  Therefore, no additional notification or development was required.  However, the Board will note that the Veteran received the necessary notification in a September 2009 letter.  


Timeliness

The appellant contends that he submitted a timely notice of disagreement with a September 2009 rating decision of the RO.  He argues that he submitted his notice of disagreement in August 2009, and that it does not take three weeks for the mail to travel from his hometown to the RO.  

The record shows that entitlement to service connection for bladder problems, bowel problems, a tumor on the spine, pressure sores, and a paralyzing spinal injury was denied in a rating decision of the RO dated September 2, 2009.  The appellant was notified of this decision in a letter dated September 4, 2009.  Page two of this letter explained to the appellant that if he disagreed with the decision, he should write and explain why he disagrees.  It notified him that he had one year from the date of the letter to appeal.  A VA Form 4107 was enclosed that further explained the appellant's right to appeal the decision.  

No further correspondence whatsoever was received from the appellant until his notice of disagreement was received from his former representative in September 2009.  This included a handwritten statement from the appellant signed and dated August 26, 2010.  However, the accompanying cover letter from the representative was dated September 17, 2009, and both documents were date stamped as received at the RO on September 17, 2009.  The appellant was notified by letter in September 2010 that his notice of disagreement was not timely, but that he could appeal the decision regarding timeliness.  The appellant submitted a timely notice of disagreement with the timeliness matter, and the current appeal ensued. 

The Board finds that the appellant did not submit a timely notice of disagreement.  

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement.  While special wording is not required, the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).  

In this case, the appellant was notified of the September 2009 rating decision by letter dated September 4, 2009.  He had until September 4, 2010, to submit a notice of disagreement.  His notice of disagreement was date stamped as received by the RO on September 17, 2010.  Therefore, it was clearly not received until after the one year period allotted to the appellant to initiate an appeal, and was not timely.  

Regarding the appellant's contention that he submitted his notice of disagreement in August 2009 and that it would not take three weeks to arrive by mail, the Board again notes that the appellant signed his statement on August 26, 2010.  However, not only are both the appellant's statement and the cover letter from the appellant's representative date stamped as received on September 17, 2010, the cover letter has a typewritten heading with the date of September 17, 2010.  This suggests to the Board that the appellant submitted his notice of disagreement to his former representative instead of directly to the RO, and that his representative in turn did not transmit it to the RO until September 17, 2010.  This is unfortunate, but the representative is not part of VA RO.  Clearly, the notice of disagreement was not received by the RO until September 17, 2010, and just as clearly it was not timely.  Therefore, the September 2, 2009, rating decision was not timely appealed.  Moreover, new and material evidence was not received within a year of its issuance.  See 38 C.F.R. § 3.156(b).  Thus, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a); 20.302(a).  

New and Material Evidence

The appellant's claimed disabilities all arise as a result of an April 1958 automobile accident.  He contends that the accident occurred shortly after he enlisted in the Army Reserve, as he was traveling to basic training.  

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303(a) (2012).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or for injury incurred in or aggravated while performing inactive duty training (IDT).  38 U.S.C.A. §§101(24), 106 (West 2002 & Supp. 2012); 38 C.F.R. § 3.6 (2012).

The elements of a valid claim for direct service connection are as follows: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Pursuant to applicable law, disability compensation may also be recognized for "travel status-training duty," whereby the claimant has become disabled or died from an injury or covered disease incurred while proceeding directly to or returning directly from ACDUTRA or IDT.  38 C.F.R. § 3.6(e). 

The claims folder contains an October 1972 letter that references a previous denial for service connection benefits based on the auto injury in August 1969.  A copy of this decision is not contained in the claims folder.  The October 1972 letter further notes that unless the appellant submitted the evidence that had previously been requested in 1969, his claim would again be disallowed.  There is no record of a response from the appellant or any additional action on the part of the RO.  

The appellant requested that his claim be reopened in October 2008.  His claim was reopened and denied on a de novo basis in the September 2009 rating.  The appellant did not submit any additional evidence in the year following the September 4, 2009 notice of the September 2, 2009 rating decision.  See 38 C.F.R. § 3.156(b) (2012).  As noted above, his notice of disagreement was not timely.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105.  

An appellant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Veterans Appeals (Court) has stated that for the purpose of determining whether or not new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis, and not only since the last time it was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

In this case, in spite of the references to previous decisions, in the absence of the decisions themselves the Board is unable to assess exactly which claimed disabilities were addressed or the basis for the decisions.  Therefore, the Board will regard the September 2009 rating decision as the one and only previous decision.  The evidence received since September 2009 will be assessed in order to determine if it is new and material.  

The evidence considered by the September 2009 rating decision included the appellant's personnel records and orders from his Army Reserve unit.  Two negative replies from the National Personnel Records Center (NPRC) were also contained in the claims folder.  The appellant had submitted various statements in support of his claim, as well as three lay statements.  The September 2009 rating decision denied the appellant's claims on the basis that he was not on active duty or ACDUTRA at the time of the automobile accident that resulted in his injuries.  The rating decision also determined that the appellant was not in travel status at the time of the accident.  

The evidence received since September 2009 primarily consists of testimony presented by the appellant at his April 2013 hearing.  In essence, the appellant contended that a friend had volunteered to drive him to basic training from their hometown of Verden, Oklahoma, just south of Oklahoma City, Oklahoma, to Camp Chaffee near Fort Smith, Arkansas.  He testified they left 14 days early because the friend's car was old and they wanted to make sure they allotted time for any breakdowns that might occur.  Finally, the appellant adds that the reason the car was not traveling in the direction of Fort Smith at the time of the accident was because the appellant had forgotten his razor, and they were returning home to retrieve it.  See Transcript.  

The Board finds that the appellant's testimony is both new and material, and that his claims should be reopened.  Mindful that the appellant's contentions must be considered credible for the purpose of determining whether or not to reopen, his explanations as to why he believed he was in travel status two weeks prior to his report date contain additional information not previously considered in the September 2009 rating decision, and is therefore considered new.  Furthermore, the testimony purports to show that the appellant was on travel status, and as a finding that he was not on travel status was the basis for the September 2009 denial, it is material.  As the April 2013 testimony is both new and material, the appellant's claims are reopened.  

The Board will now proceed to consider the appellant's claims on a de novo basis.  The Board may do so without fear of prejudice to his claims because the September 2009 rating decision reviewed the claim on a de novo basis, and the appellant has consistently argued that this decision was not final.  Furthermore, the only additional evidence received since September 2009 is the Veteran's March 2013 testimony that was presented directly to the Board, as well as photocopies of lay statements that were previously considered by the RO.  He also submitted a waiver of RO review of additional evidence at the hearing.  Therefore, the Board can proceed with a de novo review of his claims without harm to the appellant.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

De Novo review for Service Connection

The record shows that the appellant never served on active duty.  Instead, his claims clearly depend on whether or not he can be considered to have been in travel status prior to entering basic training.  If he was not, then all of his claims for service connection must fail.  

Pursuant to applicable law, disability compensation may also be recognized for "travel status-training duty," whereby the claimant has become disabled or died from an injury or covered disease incurred while proceeding directly to or returning directly from ACDUTRA or IDT.  In this instance, VA will determine whether such individual was so authorized or required to perform such duty, and whether the individual was disabled or died from an injury or covered disease so incurred.  In making such determinations, there shall be taken into consideration the hour on which the individual began to proceed or return; the hour on which the individual was scheduled to arrive for, or on which the individual ceased to perform, such duty; the method of travel performed; the itinerary; the manner in which the travel was performed; and the immediate cause of disability or death.  Whenever any claim is filed alleging that the claimant is entitled to benefits by reason of this paragraph, the burden of proof shall be on the claimant.  38 U.S.C.A. § 106(e); 38 C.F.R. § 3.6(e). 

The evidence includes a Form DD 44 which shows that the appellant enlisted in the Army Reserve on April 15, 1958.  He was to enter six months of active duty on May 4, 1958.  

A February 1959 letter from Oklahoma State University to the appellant's reserve unit states that he was injured in an automobile accident on April 20, 1958.  He received a spinal cord injury at T6 which left him permanently paralyzed below the waist.  The records show that this letter was forwarded to the appropriate military authorities, who determined that the appellant was physically disqualified for retention in the Army Reserve.  The appellant was informed of his discharge in a May 7, 1959 letter.  An additional Form DD 44 confirms that the appellant was honorably discharged by reason of being physically disqualified.  

A February 1969 reply from the NPRC confirms that the appellant enlisted in the Army Reserves on April 15, 1958.  He received an honorable discharge in April 1959.  He did not perform any active duty.  An additional reply from the NPRC confirmed that the appellant did not perform any active duty training, and that no line of duty investigation was made regarding his automobile accident.  

A May 1969 Report of Contact shows that the appellant claimed to have been on active duty travel status at the time of his accident.  He said that although the car had been heading west and therefore away from Fort Smith at the time of the accident, he said that he and the driver were heading home to Verden after work in Oklahoma City in order to change clothing and get clothing and equipment for the trip to Camp Chaffee.  

A partially completed VA Form 21-4176 Report of Accidental Injury states that the accident occurred approximately three miles east of Verden, Oklahoma, and that the car was headed west.  The appellant states that he was a member of the 95th Infantry Training Division, located at Camp Chaffee, Arkansas at the time of the accident.  He claimed that he was on travel status.  A partially legible date stamp indicates this form was originally submitted in 1969.

The RO requested a copy of the accident report for the appellant's automobile accident from the Oklahoma Department of Public Safety.  A June 1969 reply noted that no accident reports prior to 1963 were available. 

An August 1969 reply from the NPRC states that there was no record of orders being cut to advance the appellant's May 4, 1958 start date for basic training by two weeks. 

The appellant submitted an affidavit with a lay statement from V.H. in January 2009.  She states that she and the appellant were classmates, and that she knew for a fact that the appellant was in travel status to active duty when he was injured in his April 20, 1958 automobile accident.  She did not elaborate further.  Similarly, a January 2009 affidavit from D. G. notes that he went to school with the appellant.  He also says that the appellant was on his way to report for active duty on April 20, 1958 when he was injured in the automobile accident.  A third affidavit apparently from the appellant's sister-in-law states that the appellant was en route to active duty at the time of the accident.  

To reiterate the appellant's testimony from the March 2013 hearing, he contended that a friend had offered to drive him to basic training from their hometown of Verden, Oklahoma, just south of Oklahoma City, Oklahoma, to Camp Chaffee near Fort Smith, Arkansas.  He reported that they had left 14 days early because the friend's car was old and they wanted to make sure they allotted time for any breakdowns that might occur.  The reason the car was traveling west and not in the direction of Fort Smith at the time of the accident was because the appellant had forgotten his razor, and they were returning home to pick it up.  See Transcript.  

After careful consideration of the appellant's contentions and the evidence, the Board finds that he cannot be considered to have been on active duty or ACDUTRA for travel purposes at the time of his automobile accident.  The evidence does not show that he was proceeding directly to his place of active duty when the accident occurred.  

The regulation requires that the appellant be "proceeding directly to" ACDUTRA in order to be considered on travel status-training duty.  However, the undisputed evidence shows that this accident occurred within a few miles of the appellant's hometown of Verden, Oklahoma, and that he was heading toward Verden when the accident occurred.  The record contains two somewhat different explanations for why the car was heading towards Verden and not Camp Chaffee at the time of the accident.  The original explanation as contained in a May 1969 Report of Contact was that the Veteran and the driver were returning home to Verden from work in Oklahoma City, where they planned to change clothes and prepare for their trip.  The second explanation was provided at the March 2013 hearing, which was that the trip to Camp Chaffee had begun, but that the appellant had forgotten his razor and they decided to return home to retrieve it.  The Board need not decide which of these explanations, if either, is accurate, because in either case the appellant was heading towards his home and not "proceeding directly to" ACDUTRA at the time of the accident.  It follows that he cannot be considered to have been on travel status-training duty.  

Even if the Board were to find that "proceeding directly to" ACDUTRA were to include a lengthy detour to the appellant's home, the evidence still clearly establishes that the accident occurred on April 20, 1958, which was still 14 days before the appellant was to report for basic training.  The three lay statements each swear that the appellant was driving to basic training at the time of his accident.  However, other than to note they have known the appellant for a long time, neither of these statements provide any explanation whatsoever as to how the witnesses know this to be true.  It is unclear if this was something they knew prior to the accident or if they are relying on the appellant's account given to them many years later.  In the absence of such explanations, these statements are not convincing.  

An internet search indicates that it is approximately 240 miles from the appellant's hometown of Verden, Oklahoma, to Fort Smith, Arkansas where Camp Chaffee is located.  The appellant has testified that they began the trip two weeks early because the driver's car was in poor condition and they wanted to account for any mechanical difficulties they might encounter.  The Board is allowed to consider the hour on which the appellant began to proceed to duty as well as the hour on which the appellant was scheduled to arrive for duty.  See 38 C.F.R. § 3.6(e).  After such consideration, the Board does not find the appellant's explanation to be persuasive, as it is difficult to conceive as to how an approximately five hour drive could turn into a two week trip, even under the worst of circumstances.  Moreover, if the trip would have gone smoothly and the Veteran arrived on either April 20, 1958 or the next day, there would have still been approximately two weeks before the beginning of basic training.  The NPRC was unable to find any orders moving up the start date of the appellant's basic training.  The appellant would have had to wait for nearly two weeks before entering Camp Chaffee, and therefore would not have been "proceeding directly to" duty.  

The burden of proof is on the appellant to show that he was on travel status-training duty at the time of his injury.  See 38 C.F.R. § 3.6(e).  In view of the above, the Board must find that this burden has not been met.  Therefore, he is not eligible for service connection for his claimed disabilities, and his claims must be denied. 


ORDER

The claim to recognize the Veteran's notice of disagreement with a September 2, 2009 rating decision as timely is denied. 

New and material evidence having been received, the petition to reopen claims of service connection for bladder problems, bowel problems, a tumor on the spine, pressure sores, and a paralyzing spinal injury is allowed.

Entitlement to service connection for bladder problems, bowel problems, a tumor on the spine, pressure sores, and a paralyzing spinal injury on a de novo basis is denied.  


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


